Wright, J.
It was competent, by consent of parties, to refer the action to one referee, instead of three. (Code, § 1594.) And when such reference has been made, and the party afterwards raising the objection, failed to signify •the same at the time, but, on the contrary, appeared before the referee, and submitted his cause, his mere suggestion, by motion, that the submission was irregular and unauthorized, should not be received with favor, nor entertained.
It was competent for the court to require the referee to state the facts found, as the predicate for the final judgment. This was substantially done in this case. But if not, as there was no requirement to this effect, the report would still be valid. The referee may, in the absence of instructions, state a general finding of so much for one party or the other, and upon this the court can render judgment.
In what respect the finding of the referee was contrary to law, or why defendant’s set-off was improperly rejected, is not suggested, and the judgment must stand
Affirmed.
Vol. XIII. 64